 

 

** TNBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY **

 

TIME RECEEVED REMOTE ScsrB DURATION- A RAGES ETATRG
April 18, 2020 at 10:45:06 PM EDT BOP Inmate 41 1 Received
O418/2020 21:44 BOP Inmate = 917-727-9194 FP

 

EMERGENCY MOTION * * * THREAT OF COVID-19 * * * SENTENCE MODIFICATION * * * EMERGENCY MOTION

 

APRIL 18, 2020

THE HONORABLE CAROL BAGLEY AMON
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORE

225 CADMAMN PLAZA EAST

BROOKLYN, NEW YORE 11201

Re: United States v. Colin Harper, Docket No. 14-CR-170 (CBA)
Dear Judge Amon:

Defendant respectfully submits thig emergency letter-motion for an order modifying the 10 year term of imprigonment impoged im thig cage,
by reducing game to trme-gerved, under 18 U.5.C. 958203°1 (4), upon the existence of extraordinary and compelling reasons (1.e., the threat of

death/seriougs bodily myury from the novel coronavirus). For the reasons that follow, thig motion should be granted.

Defendant 13 serving a 10 year term imposed upon a plea of guilty to conspiracy to distribute heron, m violation of 21 U.S.C. 844, at the
Fort Dix Camp, a hanger with several hundred mmates in an open-air dormitory getting. Several wimates have recently tested pozitive for the
yirug, and a number of other wimates have fallen illin recent days. All mates currently confined ta the Fort Dix Camp are atrigk of contracting

the virug, That meludes thig Defendant, who atrigk for both contracting the virug and perighing from it.

Defendant hag requested that the BOF release him due to the spread of the virus, and the substantial kelihood that he will contract the
virug and che from it. BOP staff have declmed to releagze him, gince the criteria for release does not permit for hig release, degprte the existence of
extraordinary and compelling reasons. Although Defendant haz been denied releage, and thereby exhausted hig admimigtrative remedies,
exhaustion 14 not required where the agency has already determined the ig2ue f1e., ineligibility of certain mmates -- meoludmg Defendant). See,
e.g., Waghmgton v. Barr, 925 F.9d 109, 118 (2d Cir, 20193Choldimeg that exhaustion 18 not required where the agenoy hag already made a

determination the an individual 12 not entitled ta relief).
In view of the foregoing, Defendant respectfully requests that the Court will appomt counsel and promptly modify the tenn of
Imprigonment impoged m thig cage. Clearly, the Court (when rt mipoged the sentence) did not mtend for the term to be a life or death sentence. A

decision not to grant the relief sought here will convert the definite tenn of imprisonment into just that -- a life and/or death sentence.

WHEEEFORE, Defendant prays that this Court will grant thig motion forthwith, m the terest of justice, and ta pregerve life.

Respectfully submitted,

f# Colin Harper

 

COLIN HARPER

FORT DIX CAMP

P.O. BOX 2000

JOINT BASE MDL, NEW JERSEY 98640

cee: U.S. Attomeys Office (EDN Y)

Tati

 
